Name: Commission Regulation (EC) No 2295/2002 of 20 December 2002 determining the extent to which applications lodged in December 2002 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 January to 31 March 2003 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32002R2295Commission Regulation (EC) No 2295/2002 of 20 December 2002 determining the extent to which applications lodged in December 2002 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 January to 31 March 2003 can be accepted Official Journal L 348 , 21/12/2002 P. 0066 - 0067Commission Regulation (EC) No 2295/2002of 20 December 2002determining the extent to which applications lodged in December 2002 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 January to 31 March 2003 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 5(5) thereof,Whereas:(1) The applications for import licences lodged for the first quarter of 2003 are for quantities less than the quantities available and can therefore be met in full.(2) The surplus to be added to the quantity available for the following period should be determined,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 January to 31 March 2003 submitted pursuant to Regulation (EC) No 1486/95 shall be met as referred to in Annex I.2. For the period 1 April to 30 June 2003, applications may be lodged pursuant to Regulation (EC) No 1486/95 for import licences for a total quantity as referred to in Annex II.Article 2This Regulation shall enter into force on 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 145, 29.6.1995, p. 58.(2) OJ L 140, 24.5.2001, p. 13.ANNEX I>TABLE>ANNEX II>TABLE>